Case: 1:19-cv-00060-MWM-KLL Doc #: 51 Filed: 08/13/20 Page: 1 of 1 PAGEID #: 276




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION - CINCINNATI

DAVID ADAM BAKER,                             :         Case No. 1:19-cv-60
                                              :
               Plaintiff,                     :         Judge Matthew W. McFarland
                                              :
    vs.                                       :
                                              :
JEFFREY CARNINE, et al.,                      :
                                              :
               Defendants.                    :


          ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 48)


          The Court has reviewed the Report and Recommendation (Doc. 48) of United

States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant to 28

U.S.C. § 636(b). As no objection to the Report and Recommendation has been filed and

the time to do so has expired, the Court ADOPTS the Report and Recommendation in its

entirety. Accordingly, Plaintiff’s claims against Defendants Jacqueline Stachowiak, Matt

Broo, and David McIlwain are hereby DISMISSED for want of prosecution and for

failure to obey an Order of the Court.1

          IT IS SO ORDERED.


                                                        UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF OHIO


                                                  By:      /s/ Matthew W. McFarland b
                                                        JUDGE MATTHEW W. McFARLAND


1Plaintiff’s claims against Defendants Jeffrey Carnine, “John Doe Officers,” and “Dart Agency Policy
Makers” remain pending. As noted by the Magistrate Judge, the latter two Defendants have been neither
identified nor served with process.
